DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the Invention1 [apparatus claims 1-3 and 5-50], made with traverse in the reply of 11/16/2022, has been acknowledged. Because Applicant did not particularly point out any supposed errors in the 06/16/2022 restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, the method claims 4 and 51-72 [drawn to Invention 2] have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected invention(s).
Claim Objections

3.	Claims 18 and19 are objected to because they are substantial duplicates of one another.  See MPEP § 706.03(k).  
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-3 and 5-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear what is meant by the volume of each microwell being ‘substantially less’ than that of the ‘fluidic sample, the latter being not defined by the claim language. It is also unclear how the ’open configuration’ of line 13 must be structurally inter-related with that recited in line 4. The same consideration applies to the ‘closed’ configurations, as recited in lines 16 and 4. Also, in line 14, ‘the well’ lacks antecedent basis. Additionally, ‘the average spacing’; the inner surface of the first plate’ and ‘the configuration after the sample is deposited’, lack antecedent bases. It is further unclear with respect to what the ‘inner’ surface of the first plate must be inner.  Moreover, it is unclear from the claim language what structural features of the spacers must configure them for ‘regulating’ the ‘average’ spacing as recited. In particular, it is not clear whether or not the intended ‘regulating’ as recited means that the length of the pillars must not exceed one half of the well depth. 
	In claim 5, the Markush language in lines 2-3 is improper. Also, ‘bacterial’ appears to be an error. 
	In claim 6, it is not clear how the spacers must be structurally inter-related with the spacers recited in claim 1. 
	In claim 7, it is unclear how the ‘binding site’ must be structurally inter-related with the ‘contact’ areas, the microwells and the ‘inner’ surface, as set forth in claim 1. See also claim 8, with respect to the ‘amplification’ layer. It is further unclear what structural features of the layer and /or the sites, must configure them for the intended functionality. 
	In claims 9-10, 14, ‘the amplification factor’ lacks antecedent basis. It is further unclear from the claim language what structural features of the layer must configure it for the intended use as recited. The same consideration applies to claims 11, 21-23 [with respect to the ‘reagents’], to claim 20 [with respect to the ‘storage’ site(s)],,and to claims 12-13 [with respect to the spacing], the latter lacking antecedent basis ,and to claim s 24-26 [with respect to the well volumes, where ‘each well ‘ lacks antecedent basis]. In particular, it is not clear whether or not the wells are the same as the microwells of claim 1 [see also claim 31]. 
	In claims 27, 29, 31 and 50, the recitation, ‘any two values’ is indefinite and non-limiting in the given context. 
	In claim 28, the phrase, ‘significantly in contact’, is very unclear and considered as a non-limiting recitation in the instant context. 
	In claim 30, it is not clear what ‘any other lattices’ have to do with the shape of the microwells [assumed to pertain to the shape of each individual microwell]. Additionally, the combinations of the broader terms [i.e., ‘any other polyhedron’] with narrower terms, [i.e., ‘rectangle’, ‘hexagon’] do not clearly set forth the metes and bounds of the patent protection sought. 
	Similarly, in claims 31-33, the combinations of broader and narrower over-lapping ranges fail to clearly set the metes and bounds of the claimed invention. 
	Additionally, referring to claims 31-33, ‘the wells on the first plate’ lack antecedent basis and considered as being not positively recited as part of the claimed invention [see also claim 39]. 
	In claim 34, it is extremely unclear from the instant claim language how the configurations (i)-(iv) must be structurally inter-related. 
	In claim 36, the combination of the phrase ‘the well area ratio’ with the phrase ‘the ratio of the well area to the total area of the surface’, is convoluted and unclear, ‘he well area’ and ‘the surface’ lacking antecedent basis. 
	In claim 37, it is not clear whether or not the ‘well edge to well edge distance’ is the same as the diameter of an individual well. 
	Claim 38 is indefinite and entirely within the context of intended use. 
	In claim 39, ‘the number of wells on the first plate’ and ‘the molecule numbers in the sample’ lack antecedent basis. The claim is indefinite, since the claim language fails to define the ‘molecule numbers’ to which the number of wells is supposed to be compared with. It is also unclear how the number of pre-existing wells can depend, in use, on sample concentration. The same consideration applies to claims 40-43.
Additionally, referring to claims 40-42, ‘the total well number on the first plate’ . again, lacks antecedent basis. 
With respect to claims 39-43, it is further emphasized that the wells on the first plate’ lack antecedent basis and are not positively recited as part of the claimed invention. Therefore, those wells are not accorded patentable weight when evaluated for patentability. 
Regarding claim 44, it is not clear how the ‘amplification surface(s)’ must be structurally inter-related with the ‘contact area(s)’ and with the microwells of claim 1. 
In claims 45-46, it is not clear how the ‘closed’ configuration must be interrelated with that of claim 1. 		
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3 and 5-50 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Schembri i [US 20040087033]. 
	With respect to claims 1 , 5-6, 24-33 and 36-39, Schembri discloses assay devices comprising, as shown in Figure 12, a [first’] plate 602 configured for mating with [‘movable’ between open and closed configurations] a multi-well plate [‘;second’ plate with microwells, ’not indexed, described in paragraph [0156]] ; the two plates having [on their respective surfaces] corresponding sample contact areas, where each microwell has a predetermined and known geometry; the devices further including stopping prongs [‘pillar shaped spacers’-see paragraph [0158]] of uniform height. 
Although Schembri does not teach the well and spacer sizes as recited, however, it would be clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to modify the invention of Schembri by varying those sizes within wide ranges of values [including those recited, depending on particular goals of testing] , in order to diversify the tests to be performed. It is further noted that the features not positively recited as part of the claimed invention such as the ‘analyte(s)’, the ‘detection’ agent, the ‘lattices’, the wells of the first plate’, with all associated details] are not accorded patentable weight when evaluated for patentability.  
Referring to claims 2-3, Schembri explains in [0011] that the assay devices can be employed in an integrated micro-PCR apparatus [thermal cycler] with an array reader [see paragraph [0060]]. 
Regarding claims 7 and 15-19, Figures 12-13 further show binding cites 610 with capture agents 620 immobilized at the sites, where the capture agents can be nucleic acids with analogues [involving polynucleotides / aptamers], proteins, antibodies and/or enzymes [see paragraphs [0044], [0046],]. 
Regarding claims 8-10, 34-35, 44 and 47-50, Schembri also describes in paragraphs [0063] , [0185], that the array devices can include protective layers and / or reflective layers that can be a combination of a metal layer [including aluminum] and a metal oxide layer [‘surface amplification layer’] capable to function as recited. 
Regarding claims 11-14, 21-23, note that these claims are directed to the features recited within the context of intended use which is given patentable weight only to the extent it effects the structure of the invention. Further note, with respect to the ‘reagents’, that inclusion of the materials worked upon by a structure being claimed does not impart patentability to the claims. The same considerations also apply to claims 9-10, 40-43
Regarding claim 20, any well of the multi-well plate can be employed as a storage site as recited. 
As to claims 45-46, Schembri further discloses clamps, clips, brackets, or other mechanical fasteners, as well as fluid tight seals may be formed from a gasket or sealant material positioned between the plate-see paragraph [0091]. 

Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘thermal cycler ‘; the ‘reader’; the ‘wells on the first plate’; the ‘inner surface of the first plate’; the ‘rim’; the ‘sample contact area(s)’ on the ‘respective’ surfaces of the first and second plates; the ‘binding’ site(s); the ‘storage’ site(s); the ‘amplification layer’; the capture agent; each of the ‘different’ configurations [other than the ‘open’ and ‘closed’ ones]; the spacers / pillars; the clamp; as well as each of the ‘respective’ surfaces of the two plates, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798